Citation Nr: 1107608	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-38 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981 and 
from April 1984 to June 2007.  This matter comes properly before 
the Board of Veterans' Appeals (Board) on appeal from a December 
2007 rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (RO).

Initially, the Board has recharacterized the issue on appeal as 
service connection for a prostate disorder.  Previously, the 
Veteran and the RO referred to his current disorder as 
prostatitis.  However, the medical evidence of record reflects 
various diagnoses of benign prostatic hyperplasia and/or chronic 
prostatitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  As such, the Veteran's present claim 
on appeal will be addressed herein as captioned above.


FINDING OF FACT

The Veteran's current prostate disorder cannot be reasonably 
disassociated from his military service.

CONCLUSION OF LAW

A prostate disorder was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Historically, the Veteran served in the Air Force from June 1977 
to June 1981 and from April 1984 to June 2007.  The Veteran's 
service treatment records prior to January 2007 are negative for 
any complaints, findings, or diagnoses of a prostate disorder.  
His physical examination reports dated in November 1976, May 
1981, March 1984, November 1989, and May 1991 noted no 
abnormalities with regard to his genitourinary system.  He also 
denied any frequent or painful urination or bedwetting since age 
of 12 in November 1976, May 1981, and May 1991.

A January 2007 service treatment record reflects that the Veteran 
was seen with a chief complaint of urinary frequency.  The 
Veteran reported urinary frequency including nocturia as often as 
4 times during the night.  On clinical examination, prostatic 
enlargement was observed on the right with asymmetry, the right 
being greater than the left.  The assessment was that the 
Veteran's prostate had a hard area or nodule on the right at the 
apex and Terazosin was prescribed.

A January 2007 inservice urology consultation report stated that 
the Veteran was seen for a history of trouble urinating.  He 
reported a history of approximately six months with fairly 
constant and sudden change in his urinary stream.  He stated that 
his urinary stream was abruptly slowed, intermittently.  The 
impression was a history of prostatic infection/prostatitis 
underlying obstipation/constipation issue.

In a February 2007 service treatment report, the Veteran reported 
no changes in the urinary habits.  He stated that nocturia had 
decreased from 4 to 5 times per night to average of 2 times after 
starting Flomax.  The assessment was hard area or nodule on the 
prostate.

An April 2007 service treatment report noted an assessment of 
benign prostatic hyperplasia, controlled with Terazosin.

Following his discharge from military service, the Veteran 
underwent a VA examination in September 2007.  The VA examiner 
stated that the claims file was reviewed.  It was noted that the 
Veteran had several issues related to his prostate.  The examiner 
noted that the Veteran underwent a urologic evaluation in January 
2007 while he was in service as he had symptoms of benign 
prostatic hypertrophy.  The examiner stated that the January 2007 
urology evaluation revealed lower urinary tract symptoms and that 
the Veteran was begun on Terazosin at that time.  He continued to 
take Terazosin with improvement in his symptoms.  The Veteran 
reported that prior to taking Terazosin he got up to go to the 
bathroom five or six times per night; however, currently, he got 
up once or twice a night.  He also reported urinary frequency in 
every few hours during the daytime.  As to a suspected prostate 
nodule, the Veteran reported that post treatment evaluation was 
normal.  The examiner stated the Veteran had no current prostate 
symptoms other than those associated with benign prostatic 
hypertrophy although the Veteran had no prostate biopsy.  The 
diagnosis was resolved prostatitis.

A November 2008 pharmacy statement shows that the Veteran's 
prescription medications include Terazosin.

A November 2008 hand-written note from Dr. R.D. stated that the 
Veteran had chronic prostatitis which required treatment with 
Terazosin, as well as polyethylene glycol, every day.

An August 2009 VA treatment report noted an assessment of benign 
hypertrophy of the prostate without urinary obstruction, on 
Terazosin.

After reviewing the evidence of record, the Board finds that the 
Veteran's current prostate disorder cannot be reasonably 
disassociated from his military service.  The medical evidence of 
record clearly shows that benign prostatic hyperplasia, also 
known as "benign prostatic hypertrophy," has been consistently 
diagnosed.  See Stedman's Medical Dictionary, p. 1583, 27th 
Edition (2000) (defining "benign prostates hyperplasia" as 
progressive enlargement of the prostate due to hyperplasia of 
both glandular and stromal components, typically beginning in the 
fifth decade and sometimes causing obstructive or irritative 
symptoms, or both).  The September 2007 VA examiner found that 
the Veteran had symptoms associated with benign prostatic 
hypertrophy.  Most recently, the August 2009 VA treatment report 
noted an assessment of benign hypertrophy of the prostate on 
Terazosin.  The evidence of record also demonstrates a current 
diagnosis of "chronic prostatitis."  Despite the September 2007 
VA examination's finding that the Veteran's prostatitis had 
resolved, the November 2008 statement from Dr. R.D. indicated 
that the Veteran had chronic prostatitis which required ongoing 
treatment by medication.  Accordingly, the Board concludes that 
there is a current diagnosis of a prostate disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  

Furthermore, the medical evidence of record shows that the 
Veteran had benign prostatic hyperplasia both during and after 
his discharge from service.  The record reflects that Veteran 
first complained urinary difficulty in January 2007, while he was 
in service, at which time Terazosin was prescribed for a prostate 
disorder.  Thereafter, the April 2007 service treatment report 
noted a diagnosis of benign prostatic hyperplasia, controlled 
with Terazosin.  Following his military discharge, as noted 
above, benign prostatic hyperplasia has been consistently 
diagnosed and the Veteran continues to take the same medication 
he started taking in service for the prostate disorder diagnosed 
in service.  Thus, continuity of symptomatology of this condition 
is also established in this case.

Based on the totality of the evidence, and with application of 
the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has a prostate disorder which 
was incurred during his active military service.  Accordingly, 
service connection for a prostate disorder is warranted.


ORDER

Service connection for a prostate disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


